Citation Nr: 1542491	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  08-00 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 2006 for the 10 percent rating for bilateral foot pain with plantar fasciitis.  

2.  Entitlement to an increased rating for migraine headaches, evaluated as 0 percent disabling prior to February 2, 2011, and 30 percent disabling thereafter. 

3.  Entitlement to an increased rating for service-connected facet hypertrophy at L5 and mid posterior protrusion L3-4, with degenerative changes of the lumbosacral spine without bilateral radiculopathy of the lower extremities (lumbosacral spine disability), currently evaluated as 10 percent disabling

4.  Entitlement to an increased (compensable) rating for reflux disease.

5.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for stomach pain.

7.  Entitlement to service connection for right ankle pain.

8.  Entitlement to service connection for left ankle pain.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from October 2003 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and April 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims. 

The issues of entitlement to increased ratings for lumbar spine disability, migraine headaches, and reflux disease; service connection for an acquired psychiatric disorder, stomach pain, and left ankle pain; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  From May 22, 2005 the Veteran's bilateral foot pain with plantar fasciitis was manifested by pain.

2.  A right ankle disability has not been diagnosed during the course of this appeal.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 22, 2005 for the 10 percent rating for bilateral foot pain with plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(b), 3.400, 4.7, 4.71a, Diagnostic Code 5276 (2015).

2.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  VCAA notice was provided in February and March 2006.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Effective Date for 10 Percent Rating Bilateral Foot Pain with Plantar Fasciitis 

Service connection for bilateral foot pain with plantar fasciitis was granted in a December 2005 rating decision with a noncompensable rating assigned under Diagnostic Code 5299-5276, effective May 22, 2005.  In a November 2006 rating decision, the RO increased the rating for the bilateral foot disability to 10 percent effective January 31, 2006 as the "date of claim." 

The Board notes that when the particular service-connected disability is not listed  in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  38 C.F.R. §§ 4.20, 4.27 (2015).

Here, the RO rated the Veteran's bilateral foot pain with plantar fasciitis as analogous to symptomatology associated with pes planus under Diagnostic Code 5276.  Under that Code, a 10 percent evaluation is warranted for moderate bilateral or unilateral acquired flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  38 C.F.R. § 4.71a.  

Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2015);

A VA general medical examination was conducted in August 2005.  The Veteran's bilateral feet pain was mostly on the left side in the plantar aspect and on the right side extending to the tips of the digits and going forward and dorsally.  A limited bilateral feet examination showed no deformities or pes planus.  Range of motion was normal and there were no additional limitations with repetitive use.  The diagnosis was bilateral feet with plantar fasciitis.

A VA foot examination was conducted in March 2006, within the one year appellate period of the December 2005 rating decision.  It appears that this examination was the basis for the RO's award of a 10 percent rating for the  bilateral foot disability.  This examination was more detailed than the August    2005 examination, and provided essentially the same complaints from the Veteran, of experiencing pain in his feet generally 2 to 3 times per week.  Objective findings of mild tenderness to palpation of the heels with moderate discomfort walking on right heel and minimal pain on walking on the left heel were noted.  

As the March 2006 examination was received within the appellate period of the December 2005 rating decision and provides additional detailed examination results of the feet, the Board finds it is new and material evidence pursuant to 38 C.F.R. § 3.156(b) and is deemed to have been received in conjunction with the claim decided in the December 2005 rating decision.  Moreover, the findings on the August 2005 examination were consistent with the complaints provided on the March 2006 examination, except the 2006 examination provided a more thorough examination to yield additional findings the RO determined were sufficient to warrant a 10 percent rating for the feet.  Finally, in the June 2015 brief on appeal,   it was noted that the Veteran has stated that the severity of his bilateral plantar fasciitis has been constant since his discharge from military service.  

Upon review of the record and after resolving all doubt in favor of the Veteran, the Board finds that the 10 percent rating for bilateral foot pain with plantar fasciitis is warranted from May 22, 2005.  See 38 C.F.R. §§ 3.102, 4.7, 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

B.  Service Connection for Right Ankle Pain

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases, such as arthritis, in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more   during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran service treatment records (STRs) note he complained of ankle pain of six months duration in July 2004.  Although his STRs show diagnoses of plantar fasciitis, no ankle disability was diagnosed. 

A VA general medical examination was conducted in August 2005.  No ankle disability was identified.  

A VA joint examination in March 2006 noted the Veteran reporting a history of bilateral ankle pain during military service.  He reported that he has occasional swelling of his ankle with prolonged walking more than 2 miles associated with pain.  Physical examination revealed no evidence of painful motion, heat, redness, swelling or tenderness involving the ankle, and no gait or functional limitations.  Range of motion of the ankles was full.  The diagnosis was bilateral ankle pain, normal examination. 

VA treatment records note the Veteran's report of ankle pain, however, no diagnosis of any right ankle disability has been made.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

As there is no competent evidence indicating a currently diagnosed right ankle disability since his discharge from service, service connection for a right ankle disability cannot be established. 

As a lay person, the Veteran is competent to describe his right ankle symptoms, such as pain.  The Veteran has not shown that he has specialized training sufficient to render a diagnosis of a right ankle condition, as such requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, his opinion that he suffers from a current right ankle disability is not competent medical evidence. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R.  § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An effective date of May 22, 2005 for the 10 percent disability rating for bilateral foot pain with plantar fasciitis is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to service connection for a right ankle disability is denied.


REMAND

In June 2005, the RO sent the Veteran notice in accordance with the VCAA on how to substantiate a claim for service connection for heartburn, and the RO granted service connection for disability.  In addition, the RO also sent the Veteran notice regarding entitlement to an increased rating for heartburn/stomach pain in February 2006.  However, the Veteran has not been provided notice on how to substantiate a claim for service connection for stomach pain.  Such notice should be provided on remand.

In his substantive appeal dated in June 2014, the Veteran stated that he recently had severe back pain and went to a VA emergency room.  He was told to go to "Urgent Care."  At Urgent Care, he was given a shot and told since he had a primary doctor he could not return to Urgent Care.  He indicated that he had a severe headache, back pain, and rotten heartburn at that time.  The Veteran also stated that when      he returned to his primary doctor he was told he could only complain about one problem a visit.  

Pertinent treatment records regarding his low back, reflux disease, headaches, and acquired psychiatric disorder must be obtained prior to rendering a decision on these claims.  In addition, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Because there may have been a significant change in the Veteran's lumbar spine disability and reflux disease, the Board finds that new examinations are needed to fully and fairly evaluate these claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Regarding the claim for service connection for a psychiatric disorder, a VA mental disorders examination conducted in October 2007 stated that the Veteran shows evidence of mild depression at present which was less likely than not that his current depression is related to his experiences in the military.  However, the Board notes that the record reveals that the Veteran had been diagnosed with several other acquired psychiatric disorders, cyclothymic disorder, generalized anxiety disorder, and bipolar disorder.  In addition, he also requested service connection for PTSD.  Therefore, an examination is needed to determine whether he currently manifests other psychiatric disorders and, if so, whether they are related to service.  

The Veteran correctly points out that, in December 2006, he presented at VA facility and complained of ankle pain which started up to 5 days ago.  The diagnosis was left ankle sprain.  He asserts that this left ankle condition is related to his in-service complaints of ankle pain.  As this diagnosis of a left ankle condition was made subsequent to the March 2006 VA examination which found no current left ankle disability, another examination with opinion is needed to determine if the Veteran currently suffers from a chronic left ankle disability related to service.    See McClain v. Nicholson, supra (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

In addition, the TDIU claim is inextricably intertwined with these claims and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter advising him of the information and evidence necessary to substantiate a claim for service connection for his stomach pain.  

2.  Contact the Veteran and obtain the names and addresses of all medical care providers, including    Urgent Care, who treated him for his lumbar spine disability, migraine headaches, reflux disease, stomach pain, acquired psychiatric disorder, and left ankle pain.  After securing the necessary release, relevant records that are not duplicates of those already contained in the claims file should be requested.  In addition, obtain updated VA treatment records.  If the requested records cannot be obtained, the Veteran and his representative should be notified of such.

3.  After associating all outstanding pertinent records   with the claims file, schedule the Veteran for a VA spine examination to determine the current severity of his thoracolumbar spine.  The examiner must review the electronic claims file in conjunction with the examination.  The examiner should describe all symptomatology, to include orthopedic and neurological symptoms, associated with the thoracolumbar spine disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine (specifying at what degree in   motion pain begins) and motor and sensory evaluation. 

4.  Schedule the Veteran for a VA esophagus examination to assist in determining the current severity of the Veteran's reflux disease.  The electronic claims file should be reviewed by the examiner in conjunction with the examination.  All symptomatology should be reported.

5.  Schedule the Veteran for a VA mental disorders examination to determine the current nature of his psychiatric disability and to obtain an opinion as to whether the Veteran has an acquired psychiatric disorder that is related to service.  Any tests deemed necessary, including psychological testing, should be accomplished and the results reported.  Following review of the electronic claims file and examination of the Veteran, the examiner should respond to the following:

a. Please identify all current psychiatric disorders found on examination. 

b. If the Veteran is diagnosed with an acquired psychiatric disorder, is it more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the disorder arose during service or is otherwise related to service.  The examiner should explain the bases for the conclusions reached.

6.  Schedule the Veteran for a VA ankle examination to determine whether the Veteran suffers from a chronic left ankle disability, and if so, whether such is related to service.  The examiner must review the electronic claims file in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should address the following: 

a) Provide a diagnosis for any left ankle disability found to be present. 

b) State whether it is as likely as not (50 percent probability or greater) that any diagnosed left ankle disability found to be present, to include the left ankle sprain diagnosed in December 2006, began in service or is otherwise related to the Veteran's service, including the ankle pain noted therein.  The examiner should explain the bases for the conclusions reached.

7.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


